Citation Nr: 1220884	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York, that denied the above claim.

In August 2009, the Veteran and his spouse testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with the claims file.
 
This matter was previously before the Board in September 2009 at which time it was remanded for additional development.  In June 2010, the Board denied the Veteran's claim, and the Veteran appealed.  In a December 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2010 decision and remanded the appeal to the Board for further proceedings consistent with that decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2011 Memorandum Decision, the Court essentially held that the Board erred in relying on an inadequate VA examination in denying the Veteran's claim for service connection for a back disorder, and directed that the Veteran be provided with a VA examination in order to determine whether his asserted back disorder was manifested as a result of his active service.  

Specifically, a VA examination report in December 2009 had shown that the Veteran had a current neck and low back strain.  The examiner concluded; however, that the asserted back disorder was less likely as not caused by or the result of service.  The examiner explained that the Veteran had a single low back strain and a single neck strain in service which were relieved to the extent that there were no return visits to seek medical care for those conditions after the original injuries.  The examiner further explained that following service, there had not been any subsequent symptoms of a back disability until work-related injuries in 1995 and 1998. 

However, the claims file contained evidence of treatment for back symptoms in February 1992 and February 1994, prior to the referenced work-related injuries, which the examiner failed to address.  As such, the opinion was not based on an accurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

The December 2011 Memorandum Decision directed that the Board seek clarification from the VA examiner, or provide a new VA examination.  Later in the decision the Court wrote that on remand the Board must provide an examination that complies with the duty to assist.  As such, the Board has no discretion and must remand this matter to comply with the Court's December 2011 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination to ascertain whether any current back disability is related to a disease or injury in active service.

For any back disability identified since November 2006, the examiner should opine as to whether it is at least as likely as not that it began in active service or is the result of a disease or injury in active service.

The examiner should consider the in-service treatment for back and neck complaints in August 1969, March 1970, and July 1970.  

The examiner should also consider the Veteran's February 1992 and February 1994 treatment for symptoms associated with a back disability that occurred prior to his 1995 and 1998 work-related injuries.

The examiner must also consider the competent statements of the Veteran as to the onset and continuity of symptomatology.

The examiner must reasons for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If the examiner rejects the Veteran's statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not a sufficient reason for rejecting the Veteran's reports. 

4.  Review the examination report to insure that it contains the opinions sought in this remand, and that the opinions have considered the Veteran's statements and an accurate history.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain information and comply with all due process considerations.  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

